Citation Nr: 9903367	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-36 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1982 to March 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to service connection for hearing loss, for a 
back condition and for a skin condition.  

The veteran has also contended that he is entitled to an 
increased evaluation for his service-connected chondromalacia 
patella of the right knee.  This issue is not before the 
Board at this time, and is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran failed to submit a timely and sufficient 
substantive appeal as to the issues of entitlement to service 
connection for hearing loss, for a back condition and for a 
skin condition.


CONCLUSION OF LAW

The Board is without jurisdiction to decide the present claim 
because a valid and timely appeal was not filed.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991 & 1998);  38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303 (1998).








REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran filed claims for service connection for a back 
condition in April 1995, for a skin condition in May 1995, 
and for left ear hearing loss in June 1995.  In April 1996, 
the RO issued a rating action in which it denied service 
connection for these three conditions on the basis of their 
being not well grounded.  Shortly thereafter, the veteran 
submitted a Notice of Disagreement as to these issues.

On May 22, 1996, the RO issued a statement of the case with 
respect to these issues.  The letter of notification which 
accompanied the statement of the case informed the veteran of 
the requirement that he file a substantive appeal in order to 
perfect or complete his appeal.  The RO's letter informed the 
veteran of the requirements for a substantive appeal, and 
informed the veteran of the time in which to file his 
substantive appeal.

In June 1996, the veteran requested a personal hearing before 
a hearing officer at the RO.  However, he later canceled the 
hearing, scheduled for July 1996.  

The veteran submitted a VA Form 9, substantive appeal, in 
July 1996.  He indicated that he wished to be considered for 
an increase in the disability evaluation for his service-
connected right knee disorder.  The veteran also requested 
"an extension of time for evaluation of 'skin condition'", 
noting that he had an appointment scheduled in August 1996 
with a Dr. F.;  he listed the telephone number for the 
physician.  The veteran did not refer to his other claims, 
and he  did not submit any further information.

Thereafter, the RO received additional medical treatment 
records pertaining to the veteran from several physicians.  
The RO did not receive any treatment records from Dr. F., and 
the veteran did not provide authorization to allow the RO to 
obtain records from the physician.  In December 1997, the RO 
issued a supplemental statement of the case with respect to 
the three issues for which the veteran submitted a Notice of 
Disagreement.  In the notification letter, the RO informed 
the veteran that if the supplemental statement of the case 
contained issues not included in a prior substantive appeal, 
a response was required within 60 days to perfect the appeal 
as to those issues.  

The veteran did not submit any further documentation relative 
to these issues.  In August 1998, the veteran's 
representative submitted a statement in support of the 
veteran's claim.  In September 1998, the case was certified 
to the Board.

Upon review of the veteran's claim, this Board member noted 
an insufficiency in the veteran's substantive appeal of July 
1996.  In December 1998, the Board issued a notice to the 
veteran regarding the apparent inadequacy of the substantive 
appeal.  Therein, the Board notified the veteran of its 
consideration of his failure to present in his substantive 
appeal, allegations of error of fact or law in the decision 
made by the RO, and of his failure to identify the issue or 
issues on which he sought to perfect an appeal.  The Board's 
letter cited the specific regulations regarding the 
requirements of a substantive appeal, and those regarding the 
Board's authority to raise the issue of adequacy of the 
substantive appeal and the procedure for notifying the 
veteran of the Board's intent to consider the matter.  The 
veteran and his representative were informed of their right 
to present written argument or to request a hearing to 
present oral argument on the question of the adequacy of the 
appeal.

On January 8, 1999, the veteran submitted to the RO via 
facsimile transmittal a completed VA Form 9 dated "January 
8,  1998", which set forth argument regarding his claims of 
entitlement to service connection for hearing loss, for a 
back condition and for a skin condition, as well as his claim 
of entitlement to an increased evaluation for a "knees or 
bone condition".  The veteran's submission did not address 
the matter of the adequacy of his previously filed 
substantive appeal, the VA Form 9 of July 1996.

Relevant Law and Regulations

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  While the Board must 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, any appeal 
which fails to allege specific error of fact or law in the 
determinations being appealed may be dismissed.

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  In essence, the 
following sequence is required: there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1998).

A veteran may request an extension of the 60-day period for 
filing a substantive appeal or of the 60-day period for 
responding to a supplemental statement of the case, for good 
cause.  The request for such an extension should be in 
writing and must be made prior to the expiration of the time 
limit for filing the substantive appeal.  38 C.F.R. § 20.303 
(1998).

The substantive appeal should set out specific allegations of 
error of fact or law relative to the statement of the case.  
38 U.S.C.A. § 7105(d)(3).  The Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(5);  38 
C.F.R. § 20.202.

The determination as to the adequacy of the allegations of 
error of fact or law in a substantive appeal will be decided 
by the Board.  When the Board raises the issue of the 
adequacy of a substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument relative to the issue.  38 C.F.R. § 
20.203.

The United States Court of Veterans Appeals (Court) has held 
that the formality of perfecting an appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme which requires the filing of both a notice of 
disagreement and a formal appeal.  When an appellant fails to 
file a timely appeal, and does not request a extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Analysis

Skin condition

In April 1996, the veteran submitted a Notice of Disagreement 
with respect to the three issues set forth on page one of 
this decision.  However, when he submitted the VA Form 9 in 
August 1996, he failed to identify the issues which he sought 
to perfect for appeal to the Board.  Rather, he stated a 
claim for an increased evaluation for a service-connected 
right knee condition, and requested an "extension of time 
for evaluation" of his skin condition.  The Board finds that 
the veteran did not state any allegations as to any error of 
law or fact with respect to the RO's decision denying his 
claim of entitlement to service connection for a skin 
condition.     

First, the Board will consider whether the veteran's 
statement in the VA Form 9 suffices as a request for an 
extension of time in which to file a substantive appeal with 
respect to his claim for service connection for a skin 
condition.

The Board finds that the veteran's statement regarding his 
skin condition on the VA Form 9 does not meet the 
requirements for consideration as a request for an extension 
of time in which to file a substantive appeal pursuant to 
38 C.F.R. § 20.303.  Specifically, though the veteran 
referred to an impending medical appointment, he did not 
state that what relevance that medical appointment might have 
with respect to his claim, and he did not state that he 
required additional time for the purpose of setting forth 
allegations of error of law or fact.  Rather, it seems that 
he intended to notify the RO of additional evidence which he 
intended to submit.

The Board also notes that the veteran did not ultimately 
submit medical evidence relative to the cited appointment, 
and did not provide authorization to allow the RO to obtain 
such treatment records.  Additionally, the Board finds that 
because the veteran had yet to set forth a well-grounded 
claim for service connection for the skin condition, the RO 
did not have an obligation to pursue records pertaining to 
the scheduled appointment.  See 38 U.S.C.A. § 5107(a).  

The veteran's VA Form 9 submission of July 1996, though 
identifying the issue of entitlement to service connection 
for a skin condition, did not allege any specific argument 
relating to errors of fact or law made by the RO in the 
denial of that claim.  38 C.F.R. § 20.202.

Hearing loss; back condition

With respect to the remaining two issues for which the 
veteran initiated an appeal by filing a Notice of 
Disagreement, entitlement to service connection for a back 
condition and entitlement to service connection for hearing 
loss, the Board finds that no timely substantive appeal was 
filed.  The July 1996 VA Form 9 did not refer to either of 
these two issues.  Neither the veteran nor his representative 
submitted any written statement during the remaining time for 
response to the statement of the case or within the one-year 
period following the issuance of the rating decision being 
appealed, or the 60-day period following the issuance of the 
supplemental statement of the case in December 1997, which 
could be interpreted as a substantive appeal on the issues of 
entitlement to service connection for a back condition or for 
hearing loss.  The next submission referencing these issues 
was the August 1998 VA Form 646, Statement of Accredited 
Representative in Appealed Case, which was filed on behalf of 
the veteran by his representative.  The filing of the Form 
646 was not timely, and did not allege any specific error of 
law or fact made by the RO.  38 C.F.R. §§ 20.202, 20.302(b). 

The VA Form 9, submitted by the veteran in January 1999 
response to the Board's December 1998 letter, cannot be 
accepted as a timely substantive appeal.  It was submitted 
more than 60 days after the May 1996 original statement of 
the case, more than one year after the mailing of the 
notification of the original determination being appealed in 
April 1996, and more than 60 days after the November 1997 
supplemental statement of the case which provided an 
additional period in which to submit a substantive appeal.  
38 C.F.R. § 20.302(b).

The date on the VA Form 9 submitted by the veteran on January 
8, 1999 was exactly one year earlier, January 8, 1988.  It is 
unclear whether the veteran dated this form on January 8, 
1999 and made the rather common early January error of 
writing the previous year, or whether he had completed the 
form a year previously, on January 8, 1998, but did not 
submit it to the RO until January 8, 1999.  The outcome is 
the same in either case.  It is the date of filing with to 
the RO, not the date which appears on the document, which is 
crucial.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.302(b) (1998).  Although a January 1998 submission would 
have sufficed as an adequate substantive appeal if it had 
been submitted in a timely manner, it was not, and the 
January 1999 submission of a VA Form 9 containing the 
requisite contentions cannot be accepted by the Board as a 
substitute for a timely filing.

Additionally, the Board notes that the veteran did not submit 
any written argument and did not request a hearing on the 
issue of the adequacy of the substantive appeal.  His 
submission of a completed VA Form 9 in January 1999 is 
untimely as a substantive appeal, and not responsive to the 
issue of whether his original VA Form 9, or any other 
submission can be interpreted by the Board as a sufficient 
substantive appeal.  38 C.F.R. §§ 20.202, 20.203, 20.303.  

Because the veteran has not submitted an adequate substantive 
appeal, the Board finds it has no jurisdiction over this 
appeal, and it is therefore dismissed.  See 38 U.S.C.A. 
§§ 7105, 7108;  see also Roy v. Brown, 5 Vet. App. 554 
(1993);  Rowell v. Principi, 4 Vet. App. 9 (1993) (if there 
is a failure to comply with the law or regulations, it is 
incumbent upon the Board to reject the application for review 
on appeal).  Therefore, the Board finds that the veteran has 
failed to meet the requirements for an appeal.  Accordingly, 
as the Board lacks jurisdiction, the claims are dismissed. 

As a final matter, the law and regulations which require the 
Board to dismiss the veteran's appeal due to lack of 
jurisdiction are intended to protect the rights of claimants 
such as the veteran in the administrative appeals process. 
Thus, the veteran remains in a position to press his claim 
without prejudice, if he so desires.


ORDER

The appeal is dismissed.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

  The Board notes that prior to July 1996, service connection was established for status post-operative 
excision  of basal cell carcinoma on the right side of the neck and solar elastosis of the right shoulder.  A 
non-compensable evaluation was established effective from March 1992.  There is no indication in the record 
that the veteran intended to state a claim of entitlement to an increased evaluation for that condition.



- 8 -


